COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Rosa Serrano, d/b/a The Lens Factory,         §              No. 08-16-00327-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 7

 Pellicano Business Park, L.L.C.,              §            of El Paso County, Texas

                       Appellee.               §             (TC# 2013-DCV-3139)

                                            §
                                          ORDER


        Appellant, Rosa Serrano, filed a notice of appeal challenging the final judgment entered
on September 15, 2016 in the above styled and numbered cause. In her notice of appeal, she
states that she removed the underlying case, cause number 2013DCV3139, to federal court
pursuant to 28 U.S.C.A. §1446. The District Clerk’s Office provided the Court with a copy of
the removal notice filed by Serrano on July 22, 2016 in cause number 2012DCV06341 (federal
cause number EP-16-0203-DB). The Court has obtained a copy of an order entered by the
federal court reciting that the court dismissed cause number EP-16-0203-DB on August 31,
2016. The case is currently on appeal to the Fifth Circuit (cause number 16-51335).
        Even though it is unclear whether jurisdiction of this appeal has been removed to federal
court, we will abate the appeal out of an abundance of caution. All appellate deadlines are
stayed. The parties are directed to keep the Court informed regarding the status of cause
numbers EP-16-CV-0203-DB and 16-51335. Further, Serrano is ordered to provide the Court
with a copy of the Fifth Circuit’s order, judgment, or opinion disposing of cause number 16-
51335.


              IT IS SO ORDERED this 20th day of December, 2016.

                                            PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not Participating)